Guerry, J.
It appearing that the trial magistrate was directed to answer the writ of certiorari at the November term, 1931, of Forsyth superior court, and that no answer was filed at that term and no order was passed at that term allowing an extension of time in which to make such answer, but the answer was filed at a subsequent term, it was not error for the judge of the superior court to dismiss the certiorari for the reason that the answer was not filed in time. High Co. v. Georgia Ry. & Power Co., 12 Ga. App. 505 (77 S. E. 588); Mertins v. Gavalos, 28 Ga. App. 438 (111 S. E. 684); Carroll v. Upchurch, 25 Ga. App. 646 (104 S. E. 16); Baggs-Langford Motor Co. v. Lewis, 34 Ga. App. 205 (129 S. E. 16); Crider v. City Supply Co., 16 Ga. App. 378 (85 S. E. 350). While the rule announced above may seem harsh, the plaintiff in certiorari had the right to renew his petition for certiorari within six months after dismissal. Civil Code, § 4381; Ga. Ry. & Power Co. v. High Co., 15 Ga. App. 243 (82 S. E. 932).

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.